DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.
 
Status of Claims
This Office Action is in response to the RCE filed July 27, 2021. Claims 1 and 3-21 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2021 was filed after the mailing date of the Final Rejection on April 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
In response to Applicant’s Amendments dated July 27, 2021, Examiner withdraws the previous 35 U.S.C. 112(b) rejections; and withdraws all of the previous prior art rejections.

Response to Arguments
Applicant’s arguments, see RCE, filed July 27, 2021, with respect to the rejection(s) of claim(s) 1 and 3-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. 2021/0027624, based on its claimed foreign priority to EP 18162302.6, filed 16 Mar 18. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0286241 (hereinafter, “Hearn”; previously of record) in view of U.S. Pub. No. 2021/0027624 (based on its claimed foreign priority to EP 18162302.6, filed 16 Mar 18, hereinafter, “Oberdanner”; previously of record but not relied upon).

Regarding claim 1, Hearn discloses a method comprising:
repeatedly determining stopping distances for a vehicle system responsive to detection of a [weather-based] visual barrier [that is caused by one or more weather events], the stopping distances determined based on a range of vision and based on a speed of the vehicle system, (see at least Fig. 1, [0005], [0032], and [0048]; the limit on the driver’s vision when approaching a sharp turn (i.e., visual barrier) is detected, and a stopping distance is determined based on the camera data (i.e., range of vision) and on the current speed of the vehicle (i.e., vehicle system) and the method may be repeated until the limit distance is equal or greater than the stopping distance (i.e., when the range of vision improves such that the stopping distance is equal to or greater than the visual distance)); 
repeatedly determining a stop target during approach of the vehicle system to the [weather-based] visual barrier until a clear path beyond the [weather-based] visual barrier is confirmed, each of the stop target distances located at a different distance of the stopping distances from the [weather-based] visual barrier (see at least Fig. 1, Fig. 2, [0032]-[0033], and [0048]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier) and the method may be repeated until the limit distance is equal or greater than the stopping distance (i.e., when the range of vision improves such that the stopping distance is equal to or greater than the visual distance) the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier)); and 
reducing the speed of the vehicle system responsive to the vehicle system moving to within a warning distance of the [weather-based] visual barrier, the warning distance extending from the [weather-based] visual barrier toward the vehicle system and ending between at least one of the stopping distances from the vehicle system and at least one of the stop target distances from the [weather-based] visual barrier (see at least Fig. 1, [0045]-[0047]; the vehicle speed may be reduced when the vehicle is within an alerting (i.e., warning) distance of the curve (i.e., visual barrier) and the limit speed is exceeded (i.e., the speed exceeds the speed required to stop). The distance used is that between the vehicle and the stop target which is before the curve (i.e., visual barrier)).
However, Hearn does not explicitly disclose that the visual barrier is weather-based. Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 3, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses generating a speed profile form the at least one of the stop target distances toward the [weather-based] visual barrier for controlling the speed of the vehicle system on approach to the [weather-based] visual barrier (see at least [0045]-[0047]; the limit speed is determined from the stopping distance and is used for controlling the speed of the vehicle system as it approaches the visual barrier); and
monitoring the vehicle system for a stop based on the [weather-based] visual barrier by monitoring one or more of: (a) the at least one of the stop target distances, (b) the speed profile, (c) the speed of the vehicle system on approach to the visual barrier, or (d) the warning distance (see at least [0045]-[0047]; the speed profile and speed limit are both part of monitoring the stopping distance (i.e., stop target)).
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 4, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses 
updating the at least one of the stop target distances based on the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system); and 
monitoring the vehicle system based on the at least one of the stop target distances that is updated to maintain the at least one of the stopping distances within the warning distance of the [weather-based] visual barrier until the clear visible path beyond the [weather-based] visual barrier is confirmed (see at least Fig. 1, [0032]-[0033], and [0048]; the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier). Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight).
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 5, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses 
detecting the [weather-based] visual barrier based on track data, sensor data, or image data (see at least [0017]; the 3D camera may be used to collect sensor data/image data of the field of view of the driver).
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 6, the Hearn and Oberdanner combination discloses all of the limitations of claim 5. Additionally, Hearn discloses wherein detecting the [weather-based] visual barrier further comprises receiving or sensing one or more images (see at least [0017]; the 3D camera may sense images for detecting the curve in the road (i.e., visual barrier)).
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 7, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses maintaining the speed of the vehicle system on approach to the visual barrier based on one or more of: (a) the at least one of the stop target distances or (b) a speed profile until the clear visible path beyond the [weather-based] visual barrier is confirmed (see at least Fig. 1, Fig. 2, [0032]-[0033], and [0048]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier) and the method may be repeated until the limit distance is equal or greater than the stopping distance (i.e., when the range of vision improves such that the stopping distance is equal to or greater than the visual distance) the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier)).
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 8, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses 
detecting the [weather-based] visual barrier based on environmental data (see at least [0017]; the curve is detected based on environmental data collected by the 3D camera). 
However, Hearn does not explicitly teach that the visual barrier is weather-based. Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based 
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 9, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses wherein repeatedly determining the stop targets comprises determining positions of the stop target distances between the vehicle system and the [weather-based] visual barrier (see at least [0033] and [0048]; the first stopping distance (i.e., stop target) may be a position before the limit of the driver’s vision (i.e., the visual barrier) and between the visual barrier and the vehicle). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 10, Hearn discloses a dynamic vehicle control system, the dynamic vehicle control system comprising (see at least Fig. 1, Fig. 4, [0005], and [0047]; the vehicle is dynamically controlled):
one or more processors (see at least [0043]; the controller may include a processor) configured to:
	repeatedly determine stopping distances for a vehicle system responsive to detecting a [weather-based] visual barrier [that is caused by one or more weather events], the stopping distances determined based on a range of vision and based on a speed of the vehicle system, (see at least Fig. 1, [0005], [0032], and [0048]; the limit on the driver’s vision when approaching a sharp turn (i.e., visual barrier) is detected, and a stopping distance is determined based on the camera data (i.e., range of vision) and on the current speed of the vehicle (i.e., vehicle system) and the method may be repeated until the limit distance is equal or greater than the stopping distance (i.e., when the range of vision improves such that the stopping distance is equal to or greater than the visual distance));
	repeatedly determine stop target distances during approach of the vehicle system to the [weather-based] visual barrier until a clear visible path beyond the [weather-based] visual barrier is confirmed, each of the stop target distances located at a different distance of the stopping distances from the [weather-based] visual barrier (see at least Fig. 1, Fig. 2, [0032]-[0033], and [0048]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier) and the method may be repeated until the limit distance is equal or greater than the stopping distance (i.e., when the range of vision improves such ; and 
reduce the speed of the vehicle system responsive to the vehicle system moving to within a warning distance of the [weather-based] visual barrier, the warning distance extending from the [weather-based] visual barrier toward the vehicle system and ending between at least one of the stopping distances from the vehicle system and at least one of the stop target distances (see at least Fig. 1, [0045]-[0048]; the vehicle speed may be reduced when the vehicle is within an alerting (i.e., warning) distance of the curve (i.e., visual barrier) and the limit speed is exceeded (i.e., the speed exceeds the speed required to stop). The distance used is that between the vehicle and the stop target which is before the curve (i.e., visual barrier)). 
However, Hearn does not explicitly disclose that the visual barrier is weather-based. Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 11, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to update the at least one of the stop target distances based on a change in the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system). 

Regarding claim 12, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses generate a speed profile from the at least one of the stop target distances toward the [weather-based] visual barrier for controlling the speed of the vehicle system on approach to the [weather-based] visual barrier (see at least [0045]-[0047]; the limit speed is determined from the stopping distance and is used for controlling the speed of the vehicle system as it approaches the visual barrier); and
monitor the vehicle system for a stop based on the [weather-based] visual barrier by monitoring one or more of: the at least one of the stop target distances, the speed profile, the speed of the vehicle system on approach to the [weather-based] visual barrier, or the warning distance (see at least [0045]-[0047]; the speed profile and speed limit are both part of monitoring the stopping distance (i.e., stop target)). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 13, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses update the at least one of the stop target distances based on the speed of the vehicle (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system); and
monitor the vehicle system based on the at least one of the stop target distances that is updated to maintain the at least one of the stopping distances within the warning distance of the [weather-based] visual barrier until the clear visible path beyond the [weather-based]  visual barrier is confirmed (see at least Fig. 1, [0032]-[0033], and [0048]; the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier). Examiner is interpreting this claim limitation to mean that the method continues until the visual barrier is no longer in the line of sight. For example, after the curve). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 14, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses detect the [weather-based] visual barrier based on track data, sensor data, or image data (see at least [0017]; the 3D camera may be used to collect sensor data/image data of the field of view of the driver). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 15, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to detect the [weather-based] visual barrier by receiving or sensing one or more image (see at least [0017]; the 3D camera may sense images for detecting the curve in the road (i.e., visual barrier)). 

One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 16, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to maintain the speed of the vehicle system on approach to the [weather-based] visual barrier based on one or more of the at least one of the stop target distances or a speed profile until the clear visible path beyond the [weather-based] visual barrier is confirmed  (see at least Fig. 1, Fig. 2, [0032]-[0033], and [0048]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier) and the method may be repeated until the limit distance is equal or greater than the stopping distance (i.e., when the range of vision improves such that the stopping distance is equal to or greater than the visual distance) the method generally described in the specification is directed to monitoring the vehicle system as it approaches and passes through the curve (i.e., visual barrier)). 

One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 17, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses detect the [weather-based] visual barrier based on environmental data (see at least [0017]; the curve is detected based on environmental data collected by the 3D camera). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 18, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 10. Additionally, Hearn discloses wherein the one or more processors are further configured to repeatedly determine the stop target distances by determining positions of the at least one of the stop target distances between the vehicle system and the [weather-based] visual barrier (see at least [0033]; the first stopping distance (i.e., stop target) may be a position before the limit of the driver’s vision (i.e., the visual barrier) and between the visual barrier and the vehicle). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to the visual barrier being a weather event is considered an obvious variant to the visual barrier of Hearn.

Regarding claim 19, Hearn discloses a computer program product comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor (see at least [0043]; the controller is capable of processing, and the methods are completed by the controller which requires hardware (i.e., non-transitory computer-readable medium) to store the software), cause the processor to: 
determine a stopping distance to a [weather-based] visual barrier [that is caused by one or more weather events], the stopping distance determined based on a range of vision and based on a speed of a vehicle system, (see at least Fig. 1, [0005] and [0032]; the limit on the driver’s vision when approaching a sharp turn (i.e., visual barrier) is detected, and a stopping distance is determined based on the camera data (i.e., range of vision) and on the current speed of the vehicle (i.e., vehicle system));
	generate one or more stop targets during approach of the vehicle system toward the [weather-based] visual barrier based on the speed of the vehicle system, at least one of the stop targets located the stopping distance away from the [weather-based] visual barrier (see at least Fig. 2 and [0032]; a first stopping distance (i.e., stopping distance) is less than a distance from the vehicle to the limit point of the driver’s vision (i.e., the visual barrier)); and 
	reduce the speed of the vehicle system based on the vehicle system moving to within a warning distance extending from the [weather-based] visual barrier toward the vehicle system and ending between the stop target and the stopping distance away from the vehicle system (see at least Fig. 1, [0045]-[0047]; the vehicle speed may be reduced when the vehicle is within an alerting (i.e., warning) distance of the curve (i.e., visual barrier) and the limit speed is exceeded (i.e., the speed exceeds the speed required to stop). The distance used is that between the vehicle and the stop target which is before the curve (i.e., visual barrier)).
However, Hearn does not explicitly disclose that the visual barrier is weather-based. Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at 

Regarding claim 20, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 19. Additionally, Hearn discloses update the stop target distance based on the speed of the vehicle system (see at least Fig. 1 and [0032]-[0033], and [0048]; the stopping distance is a distance less than a distance from the vehicle to the limit point of the driver’s vision and it is based on the speed of the vehicle, and each time the stopping distance is re-generated it is updated based at least on the change in the speed of the vehicle system). 

Regarding claim 21, the Hearn and Oberdanner combination renders obvious all of the limitations of claim 1. Additionally, Hearn discloses wherein the stop distances are determined to decrease as the vehicle moves toward the [weather-based] visual barrier (see at least Fig. 2; the stopping distances decrease as the vehicle approaches the curve in the road (i.e., the visual barrier)). 
Furthermore, Oberdanner, in the same field of endeavor, teaches that visual barriers may be weather-based (see at least [0078]; fog, hail, snow, and rain are examples of restricted views (i.e., visual barriers)).
One of ordinary skill in the art, before the time of filing, would recognize that a sharp curve in the road which limits the driver’s sight would be a visual barrier that is an obvious variant to a weather event, such as those described in Oberdanner; see at least Oberdanner at [0078]; fog, hail, snow, rain are examples of visual barriers. Therefore, the limitations related to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663